Citation Nr: 1123851	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date before September 10, 2002, for the grant of total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1985 to January 1997.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There was no claim, formal or informal, for a total disability rating for compensation based on individual unemployability before September 10, 2002.

2.  During the one-year period preceding September 10, 2002, it was not factually ascertainable that the Veteran's service-connected disabilities prevented him from a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 2002, for the grant of total disability rating for compensation based on individual unemployability are not met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.400, 4.16 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in September 2002 on the claim for increase.  To the extent the VCAA notice did not include the information and evidence to substantiate a claim for an earlier effective date, the VCAA notice was inadequate. 

See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006) (The omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.).  A lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated, for example, that a reasonable person could be expected to understand from the notice provided what was needed.  Mayfield at 121.

After the rating decision in September 2007, denying an earlier effective date, the Veteran and his attorney were furnished a statement of the case, addressing the claim for an earlier effective date and how VA assigns an effective date.  After which, the Veteran had the opportunity to submit additional argument and evidence and to request a hearing.  The Veteran requested a hearing and then canceled the request.  In February 2011, the Veteran indicated that he wanted the Board to make a decision on the evidence of record. 

Although the VCAA notice was defective, the Veteran has not been prejudiced by the error because the Veteran had a meaningfully opportunity to participate effectively in the processing of the claim as he was afforded the opportunity to submit additional argument and evidence and to request a hearing.

As the Veteran's interest that the VCAA notice was designed to protect was not affected, that is, the essential fairness of the adjudication was not affected because the Veteran had the opportunity to submit such additional evidence and argument and to have a hearing on the claim, the Board finds no evidence that the Veteran has been prejudiced by inadequate VCAA notice.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In a case for an earlier effective date, which is largely based on historical records, a VA medical examination is not needed to decide the claim. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

In a decision in May 2007, the Board granted the Veteran's claim for a total disability rating for compensation based on individual unemployability.  In a rating decision in September 2007, implementing the Board's decision, the RO assigned an effective date of September 10, 2002, the date of receipt of the claim. 

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).





The Veteran's compensably rated service-connected disabilities are: chronic lumbar strain, which has been rated as 40 percent disabling since December 13, 2000; asthma, 30 percent since October 16, 2000; gastroesophageal reflux disease, 30 percent since September 25, 2001; residuals of right clavicular resection, 10 percent since January 18, 1997; and tinnitus, 10 percent since January 18, 1997.  The combined service-connected disability rating was 70 percent from December 13, 2000, and 80 percent since September 25, 2001.  

On September 10, 2002, the Veteran filed a claim for increase compensation based on unemployability.  On the form the Veteran listed the date he became too disabled to work as December 2001.  He filed a subsequent VA Form 21-8940 in June 2003 on which he again listed the date he became too disabled to work as December 2001.  

The Veteran's attorney argues that the effective date of the award should be December 13, 2000, the date on which the Veteran's service-connected lumbar strain was assigned a 40 percent disability rating.

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A claim for a total disability rating for compensation based on individual unemployability is a claim for increase, and the effective date rules for increase apply.  Hurd v. West, 13Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the Veteran's claim for increase was filed on September 10, 2002.  

VA records show that in July 1999 in a work-study review the Veteran was working in the VA computer lab as a computer support and lab tutor.  In August 1999, it was noted that the Veteran was currently in a work study under VA's Vocational Rehabilitation program.  On VA examination in December 2000, it was noted that the Veteran was currently a full-time student studying computers at a community college and management at another college.  He was also doing work study eight hours a week.  In January 2002, the Veteran was currently unemployed, but was acting as an intern at a VA help desk.  

In statements in May 1999, in September 2001, and in December 2001, the Veteran filed claims for increase, but the claims do not contain any reference to employability or employment.

There is no document of record prior to September 10, 2002, that may be reasonably construed as a claim for increase.  38 C.F.R. §§ 3.151(a), 3.155(a).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability.  In this case, the Veteran did not raise the issue of unemployability until he filed his claim on September 10, 2002.

Therefore, the date of receipt of the Veteran's claim is September 10, 2002.  Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine whether, sometime between September 10, 2001, and September 10, 2002, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable.

As noted above, in January 2002 the Veteran was unemployed, but he was acting as an intern at a VA help desk.  There are no other records relevant to the Veteran's s ability to work dated between September 10, 2001, and September 10, 2002.  


After a review of the evidence of record, the Board finds that, for the one year period prior to receipt of the Veteran's claim on September 10, 2002, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Unemployment does not equate to unemployability. There is no evidence during this period that supports a finding that the Veteran was unable to follow a substantially gainful occupation as a result of his service-connected disabilities.  

The first evidence of record which showed that the Veteran was unable to maintain employment due to his service-connected disabilities was on VA examination in September 2004. 

There is no factual basis for an effective date prior to September 10, 2002.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than September 10, 2002, for the grant of a total disability rating for compensation based on individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


